Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1 and 3-12 are presented for examination and claim 3 canceled by examiner’s amendment.
Response to Amendment/Response to Arguments
2.	The rejection under 112 (f),112(b) and 112(a) have been withdrawn since applicant’s amendment overcome the rejection.
3.	The rejection under 101 has been overcome since applicant’s amendments overcome the rejection.
4. 	The rejection under 103 has been withdrawn since applicant’s remarks and amendment are persuasive and overcome the rejection.
EXAMINER’S AMENDMENT
5. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ruy Garcia-Zamor on May 31, 2022.
The application has been amended as follows: 
Claim 1, line 20, before “.” add --; wherein the control unit automatically extracts a first trend information from the plurality of first values--;
claim 2 has been cancelled; 
Claim 3, line 1, change “claim 2” to --claim1--; 
Claim 4, line 1, change “claim 2” to --claim1--; 
Claim 6, line 1, change “claim 2” to --claim1--; 
Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance: 
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claims 1 and 10 with proper motivation at or before the time it was effectively filed.
Therefore, Applicant's arguments and amendments filed 02/25/2022 have been fully considered, and they are persuasive and claims 1 and 3-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119